


110 HR 6579 IH: New Resources for Domestic Consumption

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6579
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Hall of Texas
			 (for himself, Mr. Young of Alaska,
			 Mr. Sam Johnson of Texas,
			 Mr. Hunter,
			 Mr. Coble,
			 Mr. Culberson,
			 Mr. Carter,
			 Ms. Granger,
			 Mr. Thornberry,
			 Mr. Neugebauer,
			 Mr. Gohmert,
			 Mr. Westmoreland,
			 Mr. Bishop of Utah,
			 Mr. Gingrey,
			 Ms. Fallin,
			 Mr. Smith of Nebraska,
			 Mr. Price of Georgia,
			 Mr. Conaway,
			 Mr. McCarthy of California,
			 Mr. David Davis of Tennessee,
			 Mr. Alexander,
			 Mr. Rohrabacher,
			 Mr. Jones of North Carolina,
			 Mr. Sali, Mr. King of Iowa, Mr. McHenry, Mr.
			 Keller of Florida, Mr.
			 Shuster, Mr. McCotter,
			 Mr. Sullivan,
			 Mr. Kingston,
			 Mr. Everett,
			 Ms. Foxx, Mr. Hoekstra, Mr.
			 Hensarling, Mr. Lewis of
			 California, Mr. Jordan of
			 Ohio, Mrs. Bachmann,
			 Mr. McKeon,
			 Mr. Gary G. Miller of California,
			 Mr. Burton of Indiana, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require transfer of the 1002 Area of Alaska to the
		  State of Alaska, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Resources for Domestic Consumption
			 Act of 2008.
		2.PurposeThe purpose of this Act is to provide for
			 the expeditious development of oil, natural gas, and other resources of the
			 1002 Area of Alaska by transferring to the State of Alaska all right, title,
			 and interest of the United States in and to such area.
		3.Transfer of 1002
			 Area to State of Alaska
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of the Interior shall within 30 days
			 after the date of enactment of this Act transfer to the State of Alaska all
			 right, title, and interest of the United States in and to the 1002 Area of
			 Alaska, subject to the condition in subsection (b).
			(b)ConditionAs a condition of any transfer under this
			 section, the Secretary shall require the State of Alaska to pay to the United
			 States 50 percent of all amounts received by the State of Alaska as a result of
			 development of oil, natural gas, and other natural resources of the 1002 Area
			 of Alaska.
			4.Prohibition on
			 export of oilNo oil produced
			 in the 1002 Area of Alaska after the date of any transfer under section 3 may
			 be exported from the United States.
		5.1002 Area of
			 Alaska definedIn this Act the
			 term 1002 Area of Alaska means the area described in appendix I
			 to part 37 of title 50, Code of Federal Regulations, as in effect on July 14,
			 2008, popularly known as the Coastal Plain of the Arctic National Wildlife
			 Refuge.
		
